Citation Nr: 1733759	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  09-07 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUE

Entitlement to an increased (compensable) rating for bilateral high tone deafness on an extraschedular basis from January 25, 2007 to May 3, 2010, and in excess of 10 percent from May 3, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Choi, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1966 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the RO in Boston, Massachusetts, which denied an increased (compensable) rating for bilateral high tone deafness.  In a subsequent July 2010 rating decision, the RO granted an increased schedular disability rating of 10 percent for the bilateral high tone deafness from May 3, 2010 forward.

In a May 2012 Board decision, the Board denied a schedular compensable rating for bilateral high tone deafness prior to May 3, 2010, and denied a schedular increased rating in excess of 10 percent from May 3, 2010 forward.  The Board's May 2012 decision also indicated that the question of extraschedular rating for bilateral high tone deafness had been raised, though with no reasons and bases to support such purported finding, and remanded the matter to the RO to include for referral to the VA Under Secretary for Benefits or the VA Director of Compensation and Pension Service for adjudication of the extraschedular question under 38 C.F.R. § 3.321(b)(1) (2016).

In December 2015, without referral to the VA Under Secretary for Benefits or the VA Director of Compensation and Pension Service for adjudication under 38 C.F.R. § 3.321(b)(1), the RO issued a Supplemental Statement of the Case (SSOC) purporting to deny an extraschedular rating, and returned the matter to the Board for appellate consideration.  Unfortunately, for the reasons discussed below, the Board must once again remand the matter to the RO for adjudication under 38 C.F.R. § 3.321(b)(1).  

The Board has reviewed the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.  The issue of entitlement to an extraschedular rating for bilateral high tone deafness is REMANDED to the RO.  


REMAND

Whether Extraschedular Rating for Bilateral High Tone Deafness

Subsequent to the May 2012 Board remand in this case, the United States Court of Appeals for Veterans Claims (Court) recently held that the schedular rating criteria for hearing loss contemplates the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment, which effects VA's audiometric examinations are designed to measure as it measures a veteran's ability to hear certain frequencies at specific volumes and to understand speech.  See Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017).  The Court also noted its past holdings that require the Board to consider referral for extraschedular consideration only "'[w]here there is evidence in the record that shows exceptional or unusual circumstances or where the veteran has asserted that a schedular rating is inadequate.'"  Doucette, 28 Vet. App. at 369 (citing Yancy v. McDonald, 27 Vet. App. 484, 493 (2016) (quoting Colayong v. West, 12 Vet. App. 524, 536 (1999))).

Under 38 C.F.R. § 3.321(b)(1), disability ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.

The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  See Yancy, 27 Vet. App. 484; Doucette, 28 Vet. App. 366 (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances); Sowers v. McDonald, 27 Vet. App. 472, 478 (2016) ("[t]he rating schedule must be deemed inadequate before extraschedular consideration is warranted").  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 116.  Third, if the first two Thun elements have been satisfied, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. at 116.  In other words, the first element of Thun compares a veteran's symptoms to the rating criteria, while the second element considers the resulting effects of those symptoms; if either prong is not met, then referral for extraschedular consideration is not appropriate.  Yancy, 27 Vet. App. at 494-95.

As discussed above, the Board's May 2012 remand indicated that the Veteran's symptoms of bilateral high tone deafness did not meet the schedular rating criteria for a compensable schedular disability rating prior to May 3, 2010, and did not meet the schedular rating criteria for a rating in excess of 10 percent for the period from May 3, 2010, and the claim for an increased rating for bilateral high tone deafness was denied.  The Board in May 2012 purported to find that in an April 2012 statement the Veteran's representative had raised a question of extraschedular rating under 38 C.F.R. § 3.321(b)(1), and remanded the question to the RO for action that included referral to the VA Under Secretary for Benefits or the VA Director of Compensation and Pension Service for adjudication pursuant to 38 C.F.R. § 3.321(b)(1).  Although the Board's May 2012 decision indicated that the issue of extraschedular consideration had been raised, it is unclear how the representative's general assertion in the April 2012 statement that "the symptomatology associated with the service-connected bilateral hearing loss presents a greater degree of impairment than the currently assigned 10 percent [disability rating] would indicate" meets the criteria for referral for an extraschedular adjudication.  The Court in Doucette held that "the rating criteria for hearing loss contemplate the functional effects of difficulty hearing and understanding speech."  Doucette, 
28 Vet. App. 366 ("the Court holds that the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment, as these are precisely the effects that VA's audiometric tests are designed to measure. Thus, when a claimant's hearing loss results in an inability to hear or understand speech or to hear other sounds in various contexts, those effects are contemplated by the schedular rating criteria").  

Nonetheless, because the Board's prior May 2012 decision purported to find that the question of extraschedular consideration had been raised, and because the RO purported to deny an extraschedular rating and returned the matter to the Board, without referral to the VA Under Secretary for Benefits or the VA Director of Compensation and Pension Service for adjudication under 38 C.F.R. § 3.321(b)(1), the Board is now remanding the matter only for VA Under Secretary for Benefits or VA Director of Compensation and Pension Service adjudication in order to satisfy the due process requirements for such adjudication.  See Kuppamala v. McDonald, 27 Vet. App. 447 (2015) (applying principles announced in Wages to 38 C.F.R. 
§ 3.321(b) extraschedular adjudication, namely, Director of C&P decision is not evidence, and is not a policy decision, but is simply a decision or adjudication that is adopted by the RO and reviewed de novo by the Board).  Cf. Wages v. McDonald, 27 Vet. App. 233 (2015) (holding that a decision of TDIU under 38 C.F.R. 
§ 4.16(b) by the Director of C&P is not evidence, and is not a policy decision, but is simply a decision or adjudication that is adopted by the RO and reviewed de novo by the Board); Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders).

The Board is not by this remand suggesting that a particular outcome might be warranted from the adjudication by the VA Under Secretary for Benefits or VA Director of Compensation and Pension Service, but only that such extraschedular adjudication is required under 38 C.F.R. § 3.321(b) before the Board can decide the question of extraschedular rating.  Accordingly, the issue of extraschedular rating for bilateral high tone deafness is REMANDED for the following actions:

1.	In accordance with 38 C.F.R. § 3.321(b)(1), refer the question of extraschedular rating for bilateral high tone deafness to the VA Under Secretary for Benefits or the VA Director of the Compensation and Pension Service for adjudication.

2.	If the benefit sought on appeal remains denied, the Veteran and representative should be provided a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

